J-S44043-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
            v.                            :
                                          :
DMITRY KUPERSHMIDT,                       :
                                          :
                  Appellant               :           No. 2261 EDA 2015

                      Appeal from the Order June 12, 2015
                 in the Court of Common Pleas of Pike County,
              Criminal Division, No(s): CP-52-CR-0000423-2014

BEFORE: FORD ELLIOTT, P.J.E., STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                           FILED JULY 08, 2016

      Dmitry Kupershmidt (“Kupershmidt”) appeals from the Order denying

his Motion for Bail Modification. We affirm.

      The trial court set forth the relevant factual and procedural history as

follows:

             The Commonwealth filed a [C]riminal [Complaint] on [or
      about May 20], 2014, charging [Kupershmidt] with nine (9)
      counts of Forgery, [nine] (9) counts of Identity Theft, one [(1)]
      count of Criminal use of a Communication Facility, sixty-one (61)
      counts of Criminal Attempt pursuant to 18 Pa.C.S.[A.]
      § 4101(a)(2), sixty-one (61) counts of Criminal Attempt
      pursuant to 18 Pa.C.S.[A.] § 4120(a), one count of Criminal
      Conspiracy pursuant to 18 Pa.C.S.[A.] § 4101(a)(2), one count
      of Criminal Conspiracy pursuant to 18 Pa.C.S.[A.] § 4120(a),
      eight (8) counts of Tampering with Records or Identification,
      sixty-one (61) counts of Criminal Attempt pursuant to 18
      Pa.C.S.[A.] § 4104(a), and one (1) count of Criminal Conspiracy
      pursuant to 18 Pa.C.S.[A.] § 4104(a), all relating to the election
      of officers for the Wild Acres Lakes Property Owners Association
      (“WALPOA”).

           Bail was initially granted by Magisterial District Judge Alan
      Cooper in the amount of $40,000 on May 23, 201[4], including
J-S44043-16


     the non-monetary condition that [Kupershmidt] refrain from any
     verbal, written and/or physical contact with [“]the alleged victim,
     directly [and/]or indirectly.[”] [Kupershmidt] posted the entire
     monetary bail in cash on the same day. [Kupershmidt’s] bail
     [O]rder was subsequently modified by Order dated July 23,
     2014, to specify that [Kupershmidt] have no contact with Robert
     De[P]aolis [“DePaolis”] (a witness for the Commonwealth),[1] no
     contact with SOS Property Owners,[2] no contact with current or
     former WALPOA Board members except for participation in legal
     proceedings, and prohibiting [Kupershmidt] from entering the
     Conashaugh Lakes Community.[3]

           [Kupershmidt] filed a Motion for Bail Modification (“the
     Motion”) on May 28, 2015, claiming financial hardship, that the
     non-monetary conditions prevent him from contact with his
     friends living in the Wild Acres Lakes Community, and that he
     did not present a significant flight risk due to his strong ties to
     the local community. Following a hearing, the [trial c]ourt
     denied [Kupershmidt’s] request by an Order filed on June 12,
     2015.

           The present appeal followed timely.




1
  DePaolis is the Director of Operations for WALPOA. See N.T. (preliminary
hearing), 7/23/14, at 5. According to the Criminal Complaint, Kupershmidt,
who was the chairman of the WALPOA Board of Directors, and his co-
defendant, Myron Cowher (“Cowher”), who was the secretary of the WALPOA
Board of Directors, conspired to influence DePaolis to provide Cowher with
the ballots of 62 WALPOA property owners for an upcoming election of
WALPOA Board members, in order to falsify the ballots to ensure that certain
candidates secured a place on the WALPOA Board of Directors, while others
did not. See Criminal Complaint, 5/20/14, at 2-11; see also Affidavit of
Probable Cause, 5/20/14, at 1.

2
  The “SOS Property Owners” consist of those individuals who own
unbuildable lots in the Delaware sewer district located in the community of
Wild Acres Lakes. See N.T. (preliminary hearing), 7/23/14, at 7-8. The 62
ballots which Cowher obtained from DePaolis were those of the SOS Property
Owners. See id. at 10.

3
  Conashaugh Lakes Community is the neighborhood in which DePaolis
resides. See N.T. (preliminary hearing), 7/23/14, at 91-92.


                                 -2-
J-S44043-16


Trial Court Opinion, 9/1/15, at 1-2 (footnotes added).4

      On appeal, Kupershmidt raises the following issue for our review:

“Whether, where [Kupershmidt] has no prior record or history of witness

intimidation and is currently charged with a non-violent offense, the lower

court erred, in violation of [Kupershmidt’s] First Amendment rights, when it

[forbade] him [from having] contact, as a bail condition, with thousands of

individuals?” Brief for Appellant at 7.

      Kupershmidt contends that the no-contact provision, imposed by the

trial court as a bail condition, is not permitted under the Pennsylvania Rules

of Criminal Procedure, is not narrowly tailored, and is excessive. Id. at 12.

Kupershmidt asserts that “the lower court named the entire Wild Acres

[Lakes] Community as the victim in this matter.” Id. at 13. Kupershmidt

claims that the only potential victims in this case are the members of the

Wild Acres Lakes Board and the individuals who had their ballots stolen, and

that the bail condition forbidding him from having any contact with the

thousands of individuals in the community of Wild Acres Lakes is particularly

burdensome. Id. Kupershmidt argues that the “vast number of individuals

with whom he is forbidden contact are not victims or witnesses.”          Id.

Kupershmidt contends the bail condition prevents him from living happily in

the community of Wild Acres Lakes, and that, as a result of the condition, he

has had to move back to New York. Id. Kupershmidt contends that the bail

4
  In its Opinion, the trial court incorrectly indicated that its Order was
entered on June 12, 2014, when, in fact, it was entered on June 12, 2015.


                                  -3-
J-S44043-16


condition infringes on his rights to freedom of speech and association, as

guaranteed under the First Amendment of the United States Constitution.

Id. Kupershmidt asserts that there is no sufficiently important government

interest at issue to justify the bail condition imposed. Id. at 14.5

      The trial court set forth the relevant law, addressed Kupershmidt’s

issue, and determined that it lacks merit.6 See Trial Court Opinion, 9/1/15,

at 4-6. We agree with the reasoning of the trial court and discern no abuse

of discretion. See id. Accordingly, we affirm the trial court’s Order.

      Order affirmed.




5
  Several of the arguments that Kupershmidt raises in support of his claim
constitute separate issues that were not identified in Kupershmidt’s
Statement of the Questions Presented, nor did Kupershmidt include a
separate argument in his brief regarding these separate issues.          See
Pa.R.A.P. 2116 (providing that “[n]o question will be considered unless it is
stated in the statement of questions involved or is fairly suggested
thereby.”); see also Pa.R.A.P. 2119(a) (providing that “[t]he argument shall
be divided into as many parts as there are questions to be argued; and shall
have at the head of each part … the particular point to be treated therein.”).
Additionally, Kupershmidt’s argument is woefully underdeveloped.         See
Pa.R.A.P. 2119(a) (stating that the parties’ briefs must include a discussion
of each question raised on appeal and a “citation of authorities as are
deemed pertinent”).     Nevertheless, because the trial court addressed
Kupershmidt’s claims, we will address the issues raised by Kupershmidt on
appeal.
6
  Kupershmidt incorrectly claims that, pursuant to the non-monetary bail
conditions imposed by the magistrate, he is prevented from having any
contact with all residents in the Wild Acres Lakes community. Rather,
pursuant to the bail Order, as modified on July 23, 2014, the non-monetary
conditions of Kupershmidt’s bail are that he have no contact with DePaolis,
SOS Property Owners, current or former WALPOA Board members, and that
he not enter into DePaolis’s neighborhood.


                                  -4-
J-S44043-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2016




                          -5-
                                                                                           Circulated 06/09/2016 10:39 AM
                                                                                                                                               -
                       IN THE COURT OF COMMON PLEAS OF
                           PIKE COUNTY, PENNSYLVANIA
                                CRIMINAL DIVISION
                                                                                                    ,.·,1
                                                                                                    .,.       "-"

COMMONWEAL TH OF PENNSYLVANIA,                                                                 ~-- j
                                                                                               ;;~ fT1
                                                                                                              =
                                                                                                              c:_.-,

                                                                                                              (/)
                                                                                                                           (.'
                                                                                                                           ~ J \)
                                                                                                                           r- _,,,
                                                                                                                           r·,i ..,_,
                                                                                               rr, ;o         rrt          x,00
v.                                                                            423-2014 CRIMINAt
                                                                                                    r.
                                                                                                    O
                                                                                                              -u
                                                                                                                I
                                                                                                                           ::"t;i..,.,
                                                                                               c: "T\                      oo::2
                                                                                                                           "-f1 ..... 0

DMITRY KUPERSHMIDT,
                                                                                               ...,,,0
                                                                                               :::;:v         >            o
                                                                                                                               ()--{0
                                                                                                                                     arr.
                                                                                               -         X1   J:""'    '
                                                                                                                               --t~
                                                                                                                               ;,,.. j   ...

                                                                                                      Q



         OPINIONSUBMITTED PURSUANT TO PENNSYLVANIA RULE OF
                     APPELLATEPROCEDURE1925

                                         ~-r                          .
           AND NOW, this        3(           day of August, 2015, following thorough review of the

record, we continue to stand by our decisionand respectfully request the Superior Court
                            .                             .
 affirm the Order of Ju e 12, 2014.' This Court Would like to add, pursuant to Pennsylvania
                                "---------
                                  Criminal Attempt pursuant to 18 Pa. C.S. §4104(a), and one (1) count of Criminal

Conspiracy pursuant to 18 Pa. C.S. §4104(a), all relating to the election of officers for the

Wild Acres Lakes Property Owners Association ("W ALPOA").

       Bail was initially granted by Magisterial District Judge Alan Cooper in the amount

of $40,000.00     on May 23, 2015, including the non-monetary                 condition that Appellant

refrain from any verbal, written and/or-physical     ~ontact with the alleged victim, directly

and/or indirectly.    Appellant posted the entire monetary bail in cash on the same day.

Appellant's bail order was subsequently modified by Order dated July 23, 2014, to specify

that Appellant have no contact with Robert Depaolis (a witness for the Commonwealth),

no contact with SOS Property Owners, no contact,.Yxith current or former W ALPOA Board

 members except for participation     in legal proceedings, and prohibiting Appellant from

 entering the Conashaugh Lakes Community.

         Appellant filed a Motion for Bail Modification ("the Motion") on May 28, 2015,

 claiming financial hardship, that thenon-monetary conditions prevent him from contact

 with his friends living in the Wild Acres Lakes Community, and that he did not present a

 significant flight risk due to his strong ties to the local community. Following a hearing

 on the Motion, this Court denied Appellant's request by an Order filed on June 12, 2015.

 The present appeal followed timely. · ,,,                  _.,,,f.µp'•




         Appellant complains of four ( 4) issues in his Concise Statement of Matters

  Complained of on Appeal:

          1. That this Court abused its discretion by failing to list the reasons for denying

                Appellant's Motion on the record or in its Order;
                                                      -. ..,_~->ife-~~r--··



          2. That this Court abused its discretion in denying the Motion because there is no



                                                 2
          nexus between the no-contact bail condition and a government interest in the

          case;

      3. That this Court abused its discretion by perpetuating a no-contact bail condition

          which violates    Appellant's    First Amendment                     rights to Free Speech and

          Freedom of Association; and

      4. That this Court abused its discretion in denying the Motion because Appellant

          has no prior record and the allegations against his are for non-violent offenses.



                               STANDARD OF REVIEW

       ·The trial court's order will be reversed only where it is established that the court
                                          .•.

committed an error of law or abused its discretion. Id. .citing Cochran v. GAF Corp., 666

A.2d 245, 248 (Pa. 1995). "An abuse of discretion is not merely an error in judgment;

rather it occurs when the law is overridden or misapplied, or where the judgment exercised

is manifestly unreasonable or the result of partiality, prejudice, bias or ill will." Pilon v.

Bally Engineering Structures, 645 A.2d 282, 285 (PaSuper,
                                                  ........ .
                                                             1994).



                                      . DISCUSSION

        Appellant provides four (4) issues for appeal. As they are interrelated and involve

similar concepts of law, this Court will address the~_tggether.

        The primary issue in this case is whether the Trial Court abused its discretion in

 denying Appellant's Motion for Modification of Bail when the Court failed to list is reasons

 for doing so, there is no nexus between the non-monetary bail conditions arid a government

 interest, the bail conditions implicate Appellant's First Amendment Rights to Free Speech
                                                       ,.1:,.,,..-.,;,?°"'''




                                                3
and Association, and the crimes alleged are non-violent in nature. We are confident that

the discretion vested in this Court was not abused.

        Rule 520(A) of the Pennsylvania Rules of Criminal Procedure states: "Bail before

verdict shall be set in all cases as permitted by law:,. ,.Whenever bail is refused (emphasis

added), the bail authority shall state in writing or on the record the reasons for that

determination." The term "bail authority" is defined as the district judge, magistrate, or

judge authorized to set, modify, revoke or deny bail. Pa.R.Crim.P. 103. The bail authority

may impose additional conditions of release tO·";;;ure a defendant's appearance and

compliance with the standard bail conditions. Pa._R.Crim.P. 52?(B).

               (A) When the bail authority determines that, in addition to
               the conditions of the bail bond required in every case
               pursuant to Rule 526(A), nonmonetary conditions of release
               on bail are necessary; v.the categorl~s of nonmonetary
               conditions that the bail authority may'Impose are:

                     (1) reporting requirements;
                     (2) restrictions on the defendant's travel; and/or
                     (3) any other appropriate conditions designed to ensure
                         the defendant's appearance and compliance with
                         the conditions of the bail bond.

Pa.R.Crim.P. 527(A).

       This Court disagrees with Appellant's allegations of abuse of discretion in deciding

the Motion. First, Rule 520(A) clearly states that reasons need only be stated whenever

bail is refused ( emphasis added). At no point in the case sub Judice was bail refused. The
                                           .:...:'";.




initial bail was set by the Magisterial District Judge and was thereafter modified in

accordance with the Pennsylvania Rules of Criminal Procedure. The issue raised by the

Appellant is not a refusal of bail, but the denial of a request for modification of a previous




                                                        4


                                      v-, ·S
bail order. The Rules of Criminal Procedure make no provision requiring the reasoning of

the Court be placed on the record under these circumstances.

       Contrary to the belief of Appellant, there is a rational basis for denying the Motion.

Appellant is accused of crimes related to tampering with the election of WALPOA Board

members. Preventing Appellant from being in a position to further influence members of

that community is both appropriate and rational in ensuring his compliance with the

standard conditions of bail, to wit, "neither do, nor cause to be done, nor permit to be done

on his or her behalf, any act proscribed by Section 4952 of the Crimes Code (relating to
                                       --·
 intimidation of witnesses or victims) or by Secti.~:m:4953 (relating to retaliation against

 witnesses or victims), 18 Pa.C.S. §§4952, 4953; and (5) refrain from criminal activity."

 Pa.R.Crim.P. 526(A)(4)-(5).

        Finally, there being no precedent concerning the constitutionality of the imposition

 of non-monetary bail conditions in Pennsylvaniawe                             refer to the official comments of

 Pa.R.Crim.P. 527. Comment (5) states: "There may be cases when the relationship

 between the defendant and another person is such that the bail authority might require that

 the defendant refrain from contact with that other person." Constitutionally, there is a clear

  distaste regarding the imposition of', pre-conviction sanctions.                           Commonwealth v.
                                                          ·~·

  Truesdale, 296 A.2d 829, 834 (Pa. 1972). However, this Court believes the imposition of

  non-monetary bail conditions are warranted by the circumstances of this particular case.

  As discussed, supra, preventing Appellant from being in a position to influence members

  of the community where he is accused of election tampering is appropriate, rational, and
                                                          '·:.-,;:t"';CI''"•




  permitted by the Rules of Criminal Procedure. This Court has no alternative but to




                                                 5


                                             ~       ,I       \..S)
                                                      .. ,: .,• .... ··'°



conclude that the Magisterial District Judge had the authority to impose a similar condition
on the Appellant in this case.

       Having neither overridden nor misapplied the applicable law in this matter, and

because the decision was neither manifestly unreasonable
                                                 __ ... _.,.
                                                             nor the result of partiality,

prejudice, bias or ill will, this Court is certain it has not abused its discretion in denying
Appellant's Motion.


                                          CONCLUSION

       Following an extensive review ofthe record and Appellant's Concise Statement of

Matters Complained of on Appeal, this Court continues to stand by its decisions in this

case. As such it is respectfully requested that the Superior Court affirm our Order of June
12, 2015.




                                                      BY THE COURT:



                                                    --~                     l-::J. [J__
                                                      HON. GREGORY H. CHELAK., J.



cc:    Paul J. Walker, Esq. /·
       Pike County District Attorney's Office
       Court Administration            "
JC




                                             6